Citation Nr: 1316333	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  08-19 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from October 1948 to July 1953.  

The Veteran died on March [redacted], 2005.  The Appellant is his surviving spouse.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

In September 2011, the Board denied the Appellant's claim of entitlement to accrued benefits, finding that the Veteran did not have a claim pending for VA benefits at the time of his death.  In August 2012, the Appellant submitted a statement wherein she asserted that the Veteran submitted a claim of entitlement to an increase in his disability benefits on February 25, 2005.  The Appellant then described an interaction with a VA employee wherein an application was submitted.  She also stated that she was attempting to have her VA pension restored and was pursuing "school benefits," medical coverage, and a VA housing loan, along with the "money [VA] denied [the Veteran] after his retirement."  Based on this statement, it appears that the Appellant has, at the very least, submitted a claim to reopen the issue of entitlement to accrued benefits.  As this claim has not been adjudicated by the RO , the Board does not have jurisdiction to consider it herein.  

Thus, once again, the Board refers the claim to reopen the issue of entitlement to accrued benefits to the RO for appropriate action.  Additionally, the Board is unable to discern what, if any, other claims the Appellant is attempting to submit via her August 2012 statement.  As such, the RO should contact the Appellant to obtain clarification.  



FINDINGS OF FACT

1.  The Veteran died in March 2005.  The immediate cause of death listed on his April 2005 death certificate is septic shock; Parkinson's disease and hypertension are listed as underlying conditions that contributed to the immediate cause of death.

2.  At the time of his death, service connection was in effect for alopecia of the scalp.

3.  Septic shock, Parkinson's disease, and hypertension were not shown in service and are not shown to be related to service, to include any in-service incidents or injuries.  

4.  The probative evidence of record does not show that the cause of the Veteran's death was related to his active military service or to his service-connected disability.

5.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

In this case, the Appellant was sent letters dated in September 2005, November 2005, and August 2007 from the agency of original jurisdiction that informed her of what evidence was required to substantiate a claim of entitlement to service connection for the cause of the Veteran's death.  See 38 C.F.R. § 5103(a); see also Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  These letters also informed her of her and VA's respective duties for obtaining evidence, as well as notice of the type of evidence necessary to establish an effective date.  Although the August 2007 notice letter was provided after the initial adjudication of her claim in June 2006, her claim was later readjudicated with the most recent readjudication occurring by way of the February 2013 supplemental statement of the case.  

The Appellant was not informed in the notice letters of the disability for which service connection had been established during the Veteran's lifetime.  However, she has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, the Board finds that any defect was cured by actual knowledge on the part of the Appellant of what was needed to substantiate the claim and that further development with regard to VA's duty to notify would serve no useful purpose.  Indeed, in written statements and in her April 2011 testimony before the Board, the Appellant demonstrated knowledge of the Veteran's service-connected alopecia disability and advanced arguments that injuries that the Veteran sustained in service contributed his death.   Thus, actual knowledge of the notice elements has been shown.  

Next, VA has a duty to assist the Appellant in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The Appellant has submitted written statements and provided testimony discussing her contentions.  She has not identified any outstanding pertinent evidence related to the claim for entitlement to service connection for the cause of the Veteran's death.

The Appellant's case was remanded by the Board in September 2011 and October 2012 in order to obtain VA medical opinions with respect to the claim on appeal.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Collectively, the Board finds that the September 2011, November 2012, and February 2013 VA medical opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In particular, the examiners considered the pertinent evidence of record and the statements of the Appellant, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion in this appeal has been met.  38 U.S.C.A. § 5103A(a).  Additionally, as adequate medical opinions have been obtained with respect to Appellant's claim, the RO has substantially complied with the September 2011 and October 2012 remand directives.  See D'Aires v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.12 (2012).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

As previously noted, the Veteran died in March 2005.  The April 2005 certificate of death lists the immediate cause of his death as septic shock bought on by Parkinson's disease and hypertension.  At the time of his death, service connection was in affect for alopecia.

The Appellant attributes the Veteran's death in March 2005 to incidents and injuries that occurred during his active duty service.  She has not claimed that his death is related to his service-connected alopecia disability.  Instead, the Appellant claims that the Veteran incurred a concussion while serving aboard a ship when he fell down some stairs.  She also attributes the Veteran's death to an in-service incident during which battery acid fell on his head.  She claims that he sustained severe scars and injury to his scalp, and that he subsequently had a metal plate placed in his head.  The Appellant contends that these incidents caused the Veteran to later develop Parkinson's disease, which ultimately contributed to his death due to septic shock. 

The Veteran's service treatment records are negative for diagnoses of Parkinson's disease or hypertension.  These records reflect that in June 1949, while stationed in Okinawa, battery acid fell on the Veteran's head resulting in alopecia.  This injury resulted in hair loss in the frontal and parietal areas of his scalp.  However, there is no indication from these records that he underwent surgery due to his injury, to include placement of a metal plate in his head.  The service treatment records suggest that the Veteran had difficulty adjusting to the military following this event, as reflected in an April 1953 medical certificate that noted a "personality change" following the accident.  

Additional service treatment records further reveal that in August 1952 the Veteran fell and struck his head while aboard a transport ship bound for Alaska.  A concussion was diagnosed.  Following the incident, he regularly reported and received treatment for headaches, which he reported to occur weekly.  During medical consultations for headaches in November 1952, he also reported that he had been "knocked out" several times, that he had attacks of palpitations, rapid heart "action," anxiety, and throbbing in his head, and did not like being around crowds or noise.  A subsequent January 1953 service treatment record shows that physical examinations and neurological surveys completed on numerous occasions failed to reveal any organic lesions.  However, the Veteran was noted to have become more withdrawn and reclusive.  The examiner provided a diagnosis of mild anxiety state, characterized by feeling of self-consciousness, inadequacy, and tension headaches, as a result of hair loss due to an accident incurred in service.

Post-military VA examinations completed in February 1954 document the Veteran's continued report of headaches.  A February 1954 psychological report reveals that there were no indications of impairments in organic functioning.  A VA physician provided a diagnosis of psychoneurosis, conversion reaction, manifested by headache.  

Private treatment records reveal a diagnosis of Parkinson's disease in May 2002.  These records do not include a medical opinion regarding the etiology of this diagnosis or the Veteran's report of any relevant symptoms during his military service.

The April 2005 certificate of death shows the first evidence of septic shock and hypertension diagnoses.

In September 2011, a VA examiner reviewed the claims file for the purpose of providing an opinion as to whether the contributory causes of the Veteran's death, Parkinson's disease and hypertension, were incurred in or related to his military service.  Following a review of the claims file and relevant medical literature, the examiner opined that it was "less likely as not" that Parkinson's disease, as a contributory cause of the Veteran's death, was related to the identified in-service incidents.  The examiner based this opinion on a review of the claims file and relevant medical literature, particularly studies regarding the incidence of Parkinson's disease associated with a single significant head injury, such as the what the Veteran sustained.  In explaining the rationale for the opinion, the examiner discussed the findings of studies published in a medical journal regarding severe head injury and the subsequent development of Parkinson's disease.  According to the examiner, the studies found no statistically significant relationship between the head injury and the subsequent development of Parkinson's disease, which the examiner noted was listed as a contributing factor in the Veteran's death.  The examiner commented that while it is fairly well known that multiple episodes of head trauma, such as in a boxer, have been associated with development of Parkinson's disease, the examiner noted that there was no evidence that the Veteran sustained multiple head injuries of any significance while in the military.  The examiner also highlighted that the Veteran worked for approximately a quarter of a century at the United States Post Office without any mention of any subsequent symptoms.  

In November 2012, an additional VA examiner reviewed the claims file and provided an opinion regarding whether the Veteran's hypertension, a contributing factor in his death, was incurred in or due to his active duty service.  In the associated medical report, the examiner listed the Veteran's blood pressure readings reflected in the claims file.  The examiner stated that none of the blood pressure readings recorded in the service treatment records constituted hypertension.  In order to correlate the hypertension at the time of the Veteran's death with any alleged hypertension in service, the examiner stated that it would be necessary to find a pattern of blood pressure readings that were elevated.  The examiner stated that elevated blood pressure readings were not shown in the Veteran's case.  Therefore, the examiner opined that it was "less likely as not" that the Veteran had hypertension or a hypertension diagnosis while in the military.  Thus, the examiner concluded that there can be no link between hypertension many years later and anything that incurred in service.  The examiner further stated that hypertension had nothing to do with the Veteran's brain concussion and battery acid injury.  The examiner also noted that the September 2011 opinion was reviewed and was determined to be scientifically sound and substantial in content and conclusion.  

In a February 2013, the September 2011 examiner provided an addendum opinion with respect to the claim.  The examiner opined that it was "not at least as likely as not" that the Veteran's in-service battery acid injury was a contributing cause of the Veteran's death.  In support of this opinion, the examiner stated that there is no medical literature that clearly proves that a spill of battery acid on one's head would result in sepsis, Parkinson's disease, and hypertension, or that it would lead to death some sixty years later.  The examiner also noted that there is no documentation of a continuum of care for the acid burn after the Veteran separated from the military in 1953 until his death.

Given the foregoing evidence, service connection for the cause of the Veteran's death is not warranted.  Initially, the evidence of record does not show, nor does the Appellant contend, that the Veteran's service-connected alopecia disability caused or contributed substantially and materially to his death.  The evidence of record also does not show that the immediate and underlying causes to the Veteran's death had their onset during his active duty service.  As discussed previously, the Veteran's service treatment records are entirely negative for clinical findings or diagnoses related to septic shock, Parkinson's disease, or hypertension.  Indeed, the evidence does not show a diagnosis of Parkinson's disease until 2002, almost five decades after his discharge from the military.  Similarly, the first evidence of septic shock and hypertension is reflected in the April 2005 death certificate.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Appellant primarily contends that the concussion and battery acid burn the Veteran sustained while on active duty caused or contributed substantially and materially to his death.  Although these in-service incidents are confirmed by the Veteran's service treatment records, the objective evidence of record does not show that the injuries and symptoms sustained from these events caused or contributed substantially and materially to the Veteran's death.  Indeed, the evidence does not show treatment for any residuals of the Veteran's in-service injuries within the five decades between his discharge and his death.  No examiner has attributed the causes of Veteran's death to his military service, to include the in-service concussion and battery acid burn.  The only medical evidence of record assessing the relationship between the Veteran's death and the identified in-service events are the September 2011, November 2012, and February 2013 VA examiners' opinions.  Based on a review of the claims file and relevant medical literature, along with consideration of the Appellant's competent lay statements, the examiners provided opinions against the claim for service connection for the cause of the Veteran's death.  The Board finds the VA medical opinions to be highly probative and compelling evidence against the Appellant's claim that the Veteran's death was related to injuries or incidents incurred during his military service.  See Nieves-Rodriguez, 22 Vet. App. 295, 299-301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no competent medical evidence of record to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Appellant argued that the Veteran's septic shock and Parkinson's disease were caused by his in-service battery acid burn and concussion.  While the Appellant's statements are competent evidence of what she observed regarding the Veteran's reported military history and post-military symptoms, her statements are not competent evidence to establish that these injuries and symptoms are related to the Veteran's death.  Whether the Veteran's death is related to or was caused by any in-service incidents or injuries does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  It is not shown that the Appellant possesses the ability, knowledge, or experience to provide a competent etiological opinion regarding the relationship between the Veteran's military service and the immediate and underlying causes of his death.  See Jandreau, 492 F.3d 1372; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the Appellant's lay statements as to medical causation are not competent evidence to establish service connection for the cause of the Veteran's death.  Id.

Accordingly, the claim for service connection for the Veteran's cause of death must be denied for the foregoing reasons.  The Board is not free to substitute its own judgment for that of the expert medical opinions against the claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1995).  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, entitlement to service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


